Exhibit 10.1

 

EIGHTH LOAN MODIFICATION AGREEMENT

 

This Eighth Loan Modification Agreement (this “Agreement”) is entered into as of
March 31, 2005 by and between WITNESS SYSTEMS, INC., a Delaware corporation
(“Borrower”), whose address is 300 Colonial Center Parkway, Roswell, Georgia
30076, and SILICON VALLEY BANK (“Lender”), a California-chartered bank with a
principal place of business at 3003 Tasman Drive, Santa Clara, CA 95054 and with
a loan production office located at 3353 Peachtree Road, Suite M-10, Atlanta, GA
30326.

 

WHEREAS, among other indebtedness which may be owing by Borrower to Lender,
Borrower is indebted to Lender pursuant to, among other documents, a Loan and
Security Agreement, dated April 3, 2002, as may be amended from time to time, in
the original principal amount of Fifteen Million Dollars ($15,000,000) (the
“Loan Agreement”; the Loan Agreement together with all other documents
evidencing or securing the indebtedness shall be referred to as the “Existing
Loan Documents”);

 

WHEREAS, the Loan Agreement provides for, among other things, a Committed
Revolving Line in the original principal amount of Fifteen Million Dollars
($15,000,000) (hereinafter, all indebtedness owing by Borrower to Lender shall
be referred to as the “Indebtedness”); and

 

WHEREAS, Borrower has requested that Lender amend the Loan Agreement, and Lender
is willing to do so, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             DEFINITIONS.  All capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Loan Agreement.

 

2.             MODIFICATIONS TO LOAN AGREEMENT.  The Loan Agreement is hereby
amended by deleting the definition of “EBITDA” in Section 13.1 thereof in their
entirety, and by substituting therefor the following new definitions:

 

“EBITDA” is, for any period of determination thereof, net income before
(a) interest, taxes, depreciation and amortization expense; (b) merger-related
and restructuring costs during Borrower 2005 fiscal year in an amount not to
exceed $2,000,000); (c) in-process research and development expense associated
with the acquisition of Blue Pumpkin Software, Inc.; and (d) other non-cash
expenses of Borrower, all as determined on a consolidated basis in accordance
with GAAP.

 

3.             LOAN FEE.  To induce Bank to execute and deliver this Agreement,
Borrower shall pay to Lender a loan fee in the amount of up to Two Thousand
Dollars ($2,000) (the “Loan Fee”) which shall be payable upon the execution and
delivery of this Agreement by Borrower.  The Loan Fee, once and to the extent
accrued, shall be fully earned and shall not be subject to rebate or reduction
for any reason.

 

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

5.             NO DEFENSES OF BORROWER.  Borrower agrees that it has no defenses
against the obligations to pay any amounts under the Indebtedness.

 

1

--------------------------------------------------------------------------------


 

6.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Agreement, the terms
of the Existing Loan Documents remain unchanged and in full force and effect. 
Lender’s agreement to modifications to the existing Indebtedness pursuant to
this Agreement in no way shall obligate Lender to make any future modifications
to the Indebtedness.  Nothing in this Agreement shall constitute a satisfaction
of the Indebtedness.  It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Loan Documents, unless the
party is expressly released by Lender in writing.  No maker, endorser, or
guarantor will be released by virtue of this Agreement.  The terms of this
paragraph apply not only to this Agreement, but also to all subsequent loan
modification agreements.

 

7.             EXPENSES.  Borrower shall reimburse Lender for all out-of-pocket
expenses, including, but not limited to, reasonable attorneys’ fees and
expenses, incurred by Lender in connection with this Agreement.

 

8.             NEGATIVE PLEDGE.  Borrower and Lender are parties to that certain
Negative Pledge Agreement, dated as of April 3, 2002 (the “Negative Pledge
Agreement”).  Borrower hereby acknowledges and agrees that the Negative Pledge
Agreement, and Borrower’s obligations thereunder, remain in full force and
effect, without release, diminution or impairment, notwithstanding the execution
and delivery of this Agreement.

 

9.             LIMITATION.  This Agreement is limited to the matters expressly
set forth above and shall not be deemed to waive or modify any other term of the
Loan Agreement or Loan Documents, each of which is hereby ratified and
reaffirmed, or to consent to any subsequent failure of Borrower to comply with
any term or provision of the Loan Agreement or the Loan Documents, each of which
shall remain in full force and effect.

 

10.           CONDITIONS.  The effectiveness of this Agreement is conditioned
upon:  (a) Borrower’s execution and delivery of this Agreement, (b) Borrower’s
payment of the Loan Fee payable on the date hereof pursuant to Section Error!
Reference source not found. hereof and all outstanding legal fees and expenses
and (c) such other instruments, documents and agreements as Lender or its
counsel shall request.

 

 

[signatures appear on following page]

 

2

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as of the date first written above.

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

 

WITNESS SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------